

117 HRES 450 IH: Calling upon all Americans on this Memorial Day, 2021, to honor the men and women of the Armed Forces who have died in the pursuit of freedom and peace.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 450IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Guest (for himself, Mr. Gaetz, Ms. Tenney, Mr. DesJarlais, Mr. Kelly of Mississippi, Mr. McKinley, Mr. Carter of Texas, Mr. Williams of Texas, Mr. Steube, Mr. Graves of Louisiana, Mr. Joyce of Ohio, Ms. Salazar, Mr. Crenshaw, Mr. Nehls, Ms. Herrell, Mr. Cawthorn, Miss González-Colón, Mr. McCaul, Mr. Waltz, Mr. Cline, Mr. Budd, Mr. Pappas, Mr. Correa, Mr. Garbarino, Mr. Wilson of South Carolina, Mr. Weber of Texas, Mr. Palazzo, Mr. Reschenthaler, Mr. Kelly of Pennsylvania, Mr. Norman, Mr. Hudson, Mr. Thompson of Pennsylvania, Mr. Mann, Mr. Dunn, Ms. Foxx, Mr. Gonzalez of Ohio, Mr. Bucshon, Mr. Fitzpatrick, Mrs. Miller-Meeks, Mr. Latta, Mrs. Lesko, Mr. Gibbs, Mr. Case, Mr. C. Scott Franklin of Florida, Mr. Grothman, Ms. Spanberger, Mr. Mooney, Mr. Van Drew, Mr. Allen, Mr. Rutherford, Mr. Biggs, Mr. Smith of Nebraska, Mrs. Rodgers of Washington, Ms. Letlow, Mr. Good of Virginia, Mr. Lamborn, Mr. Bilirakis, Mr. Newhouse, Mrs. Greene of Georgia, Mr. Meuser, Mr. Fleischmann, Mr. McClintock, Mr. Duncan, Mr. Amodei, Mr. Balderson, Mr. Posey, Mr. Webster of Florida, Mr. Pence, Mr. Hern, Mrs. Cammack, Mr. Bergman, Mr. Donalds, Mr. Womack, Mr. Calvert, Mr. Kustoff, Mr. Hagedorn, Mr. Moore of Alabama, Mr. Mast, Mr. Schweikert, Mr. Davidson, Mrs. Wagner, Mr. Crawford, Mrs. Fischbach, Mr. Feenstra, Mrs. Bice of Oklahoma, Mr. Armstrong, Mr. Hice of Georgia, Ms. Malliotakis, Mr. Sessions, Mr. Zeldin, Ms. Stefanik, and Mr. Emmer) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCalling upon all Americans on this Memorial Day, 2021, to honor the men and women of the Armed Forces who have died in the pursuit of freedom and peace.Whereas the preservation of basic freedoms and world peace has always been a valued objective of this Nation;Whereas hundreds of thousands of United States men and women have selflessly given their lives in sacrifice in service as peacemakers and peacekeepers;Whereas the American people should continue to demonstrate the appreciation and gratitude these patriots deserve and to commemorate the ultimate sacrifice they made in service to our Nation; andWhereas Memorial Day is the day of the year to remember the sacrifices made by these defenders who now lie in hallowed ground throughout the world and serves as an expression of our faith in democracy, our faith in our values, and our faith that those who fight for freedom will defeat those whose cause is unjust: Now, therefore, be itThat the House of Representatives—(1)calls on the people of the United States to observe Memorial Day as a special day of remembrance to honor the men and women of the United States who died in the pursuit of freedom and peace; and(2)believes this should be done as an expression of the respect, pride, and admiration felt by every American and by every person liberated through the courageous sacrifice and valiant toil of the forces of the United States and its allies in this noble struggle.